Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 21-40  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The newly added limitation of “the indication indicating one of the random write access mode, the sequential write access mode, the sequential read access mode, or the random read access mode” recited in claims 21-40 is not described in the applicant’s original disclosure.  If the applicants clearly show the support for the newly added limitation, the rejection under 35 U.S.C. 112(a) would be withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over TANOUE (US Patent # 2008/0282031) in view of Uchiyama et al. (US Pub. 2007/0057044) and in further view of Ohuchi (US Patent #5,394,535).	

Regarding Independent claim 21, 30 and 37, TANOUE discloses a memory device comprising: physical memory configured to be accessed according to a plurality of access types including at least a random write access mode, a sequential write access mode, a sequential read access mode; a communications interface configured to receive a command from a host device indicating an access need; and a controller configured to: receive, from the host device via the communications interface, the command ([0109]: The access type analyzing device 154 is adapted to refer to the information of the request addresses in the request address history information storage device 174 for addresses of previously issued commands from the address history and to analyze the access as a sequential access if the command to be issued currently follows the last issued command, while analyzing the access as a random access and detecting a random re7ad access to the HDD if the command to be issued currently does not follow the last issued command); and 
configure, based at least in part on the command and the indication, access to the at least the portion of the physical memory according to the particular access type ([0151] & [0158]: The RAID controller 350 includes: random read response time monitoring device 351 including request address history information storing device 352, access type analyzing device 354, random read access command issue time storing device 356, and random read access command response time determining device 358.  Random write access command response time monitoring device may be provided) ([0119]: The RAID controller 150 also monitors random read response time. The RAID controller 150 stores history information of request addresses of read commands issued to the HDD and refers to the address history information for addresses of previously issued commands, and then analyzes the access as a sequential access if the command to be issued currently follows the last issued command, while analyzing the access as a random access and detecting a random read access to the HDD if the command to be issued currently does not follow the last issued command.). 
TANOUE further teaches access types including at least a random write access mode access types including at least a random write access mode, a sequential write access mode, a sequential read access mode, and a random read access mode ([0013]: the command mode such as random access or sequential access and the command queueing state in the command queue are analyzed to instruct the disk control section to perform read/write processing). 
However, TONOUE does not specifically teach wherein the command includes an indication of a particular access type of the plurality of access types for access to at least a portion of the physical memory
Uchiyama teaches wherein the command includes an indication of a particular access type of the plurality of access types for access to at least a portion of the physical memory ([0057]: When it wants to share the resources of the common application 105, the service application 103 executes a resource share request (S501). For this purpose, it sends a resource share request command A501 to the common application 105. Here, it is noted that the resource share request command A501 includes an ID and access type of the service application 103. The access type represents a category of an access to the resources, more specifically the reading, writing and execution on the resources.).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the resource share request command including an ID and access type of the service application, as taught by Uchiyama into the storage medium control unit of TANOUE in order to prevent illicit access to resources.
TANOUE and Uchiyama do not specifically teach the indication indicating one of the random write access mode, the sequential write access mode, the sequential read access mode, or the random read access mode
However, Ohuchi teaches the indication indicating one of the random write access mode, the sequential write access mode, the sequential read access mode, or the random read access mode (col.5, lines 13-26: The memory access control circuit 52 accesses the memories 53 and 54 in response to the data and control signals from the drawing control unit 51. Included in the circuit 52 is an access sequence control circuit 4 which receives a read/write signal (RW) 26 from a read/write flag 45 of the control unit 51. RW signal 26 designates an access mode. In the present embodiment, the low level of RW signal 26 designates a random read access (R access), whereas the high level thereof designates RMW (read-modify-write) access). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the Memory Access Control Circuit With Automatic Access Mode Determination Circuitry With Read-modify-write And Write-per-bit Operation, as taught by Ohuchi into the storage medium control unit of TANOUE as modified by Uchiyama in order to improve the memory access speed and efficiency by selecting the optimum access mode of the memories employed in the graphics display system in accordance with the drawing operation to be performed.
Regarding claim 22, TANOUE teaches wherein the command includes a metadata portion (i.e., history information) designating the particular access type ([0119]: The RAID controller 150 also monitors random read response time. The RAID controller 150 stores history information of request addresses of read commands issued to the HDD and refers to the address history information for addresses of previously issued commands, and then analyzes the access as a sequential access if the command to be issued currently follows the last issued command, while analyzing the access as a random access and detecting a random read access to the HDD if the command to be issued currently does not follow the last issued command.).
Regarding claim 23, TANOUE teaches wherein the portion of the memory device remains configured according to the particular access type until a new command indicating a second particular access type is received ([0104] and [0105]). 
Regarding claim 24, TANOUE teaches a register that is settable with information indicating the particular access type, the information comprising one or more bits that have been set to invoke the particular access type ([0119]). 
Regarding claim 25, TANOUE teaches wherein the command comprises information settable to designate the at least the portion of the physical memory that is configured according to the particular access type ([0119]).
Regarding claims 26 and 33, TANOUE teaches wherein the particular access type is used to access the at least the portion of the physical memory for more than one usage ([Fig.6]). 
Regarding claims 27, 35 and 39, TANOUE teaches wherein the particular access type comprises the random write mode ([0159]). 
Regarding claims 28, 34 and 38, TANOUE teaches wherein the particular access type comprises the random read mode ([0151]). 
Regarding claims 29 and 36, TANOUE teaches wherein configuring access to the at least the portion of the physical memory according to the particular access type comprises replacing a default access type with the particular access type ([0125: if it is determined not to be sequential to the request address of the last read command in the access type analyzing step S202, that is, the command is determined to be a random read command, the RAID controller 150 detects a random read access to the HOD (Step S203; random read access detecting step)). 
Regarding claim 31, TANOUE teaches wherein the command comprises information settable to invoke the particular access type, the information comprising one or more bits that invoke the particular access type ([0119]). 
Regarding claim 32, TANOUE teaches wherein the command comprises information settable to designate the at least the portion of the physical memory that is configured according to the particular access type ([0119]). 
Regarding claim 40, TANOUE teaches wherein the controller is further capable of setting information in the command to designate the at least a portion of the physical memory that is to be configured according to the particular access type, the information comprising one or more bits ([0008]-[0010]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/YONG J CHOE/Primary Examiner, Art Unit 2135